In two consolidated proceedings to modify a support order of the Family Court, Bronx County, entered in February, 1965, in which petitioner in proceeding No. 1 sought a downward modification and petitioner in proceeding No. 2 sought an upward modification, the latter appeals, as limited by her brief, from so much of an order of the Family Court, Westchester County, dated May 13, 1971, as reduced the support payments for the now 17-year-old son of the parties from $22 to $15 per week. Order reversed insofar as appealed from, on the facts, without costs, and application in proceeding No. 1 denied (in effect striking from the order the first decretal paragraph and reinstating the weekly amount for support to $22 per week). In our opinion, there was not such a change in circumstances of the parties as to warrant the reduction in the father’s support obligation. Hopkins, Acting P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.